Judgment unanimously reversed and a new trial ordered with costs to the defendant to abide the event, unless the plaintiff Louise M. Fredendall, also known as Louise M. Schaefer, stipulates to reduce the judgment as entered to the sum of $2,000, with interest from the date of the breach to the date of the trial, plus $172.60 costs; in which event the judgment as so modified is affirmed, without costs. No opinion. Settle order on notice. Present — Martin, P. J., Glennon, Untermyer, Dore and Callahan, JJ.